          Case 1:20-cr-00675-CM Document 38 Filed 03/08/21 Page 1 of 1




UNITED STA TES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


              -v-                                          20 CR 675 (CM)

A DREW JOSEPH,

              Defendant.



                 ORDER ACCEPTING THE PLEA ALLOCUTION BEFORE
                           A U.S. MAGISTRATE JUDGE

McMahon, CJ.:

        On January 14, 202 1, United States Magistrate Judge Ona T. Wang, presided over the plea
allocution in the above captioned matter and reported and recommended that the named
defendant's plea of gui lty be accepted. The Court having reviewed the transcript of the
allocution, the charging papers, and all other pertinent parts of the record, finds that the plea
accords with the requirements of Rule 11 of the Federal Rules of Criminal Procedure.
Accordingly, the Court adjudges defendant guilty of the offense(s) to which the guilty plea was
offered. The Clerk is directed to enter the plea.

March 8, 2021
New York, NY



                                                    Chief District Court Judge




                                             USDCSDNY
                                            DOCUMENT
                                            ELECTRONICALLY FILED
                                            DOC#:              .
                                            DATE FlLED:
